NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 30, 2010
                                Decided November 30, 2010

                                           Before

                          FRANK H. EASTERBROOK, Chief Judge

                          RICHARD A. POSNER, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

No. 10‐2148

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 3:09‐CR‐30006‐001‐MJR

ARTHUR C. MADGETT,                                  Michael J. Reagan,
    Defendant‐Appellant.                            Judge.

                                         O R D E R

        Arthur Madgett pleaded guilty to two counts of possession of cocaine with intent to
distribute. See 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii). The plea agreement contained a broad
appellate waiver under which Madgett agreed to waive all appellate rights, including the
right to contest his conviction and sentence (unless the sentence exceeded the guidelines
range as determined by the court). The plea agreement reflected the parties’ estimation that
Madgett would have an offense level of 23 and a criminal history category of V, with an
effective advisory guidelines range of 120 months’ imprisonment due to the statutory
minimum ten‐year sentence. The plea agreement, however, did not anticipate that Madgett
would qualify as a career offender. After further proceedings, in which Madgett objected to
this classification and considered withdrawing his plea, the district court sentenced him to
235 months’ imprisonment, slightly lower than the calculated range of 262 to 327 months.
No. 10‐2148                                                                             Page 2

Despite his waiver of appellate rights, Madgett appeals, and his appointed attorney has
concluded that the appeal is frivolous and moves to withdraw under Anders v. California,
386 U.S. 738 (1967). Madgett did not respond to counsel’s submission. See CIR. R. 51(b). We
review only the potential issues identified in counsel’s facially adequate brief. See United
States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        Counsel first considers whether Madgett could challenge the plea based on the
parties’ “mutual” mistake regarding his being sentenced as a career offender. But Madgett
has given no indication that he wants to discard his guilty plea and lose the benefit of
avoiding a possible maximum life sentence (as set forth in the plea agreement). See United
States v. Knox, 287 F.3d 667, 671‐72 (7th Cir. 2002). An appeal waiver stands or falls with the
plea agreement, United States v. Quintero, 618 F.3d 746, 752 (7th Cir. 2010); Nunez v. United
States, 546 F.3d 450, 454 (7th Cir. 2008), and because Madgett does not contest the validity of
his plea, the appeal waiver must stand. Accordingly, we agree with counsel that any such
argument on appeal would be frivolous.

        Counsel also considers arguing that trial counsel was ineffective in failing to
anticipate, at the time Madgett pleaded guilty, that he would qualify as a career offender.
But this too is unavailable because Madgett hasn’t expressed that he wants his guilty plea
set aside. See Knox, 287 F.3d at 671‐72.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.